      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 1 of 36



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 JN CONTEMPORARY ART LLC,             :
                                      :
                           Plaintiff, :               20cv4370 (DLC)
                                      :
                -v-                   :              OPINION AND ORDER
                                      :
 PHILLIPS AUCTIONEERS LLC,            :
                                      :
                           Defendant. :
                                      :
 ------------------------------------ X

APPEARANCES

For plaintiff JN Contemporary Art LLC:
Aaron Richard Golub
Nehemiah Glanc
Russell I. Zwerin
Aaron Richard Golub, Esquire PC
35 East 64th Street
Suite 4A
New York, NY 10065

For defendant Phillips Auctioneers LLC:
Luke Nikas
Maaren Alia Shah
Neil Thomas Phillips
Quinn Emanuel Urquhart & Sullivan LLP
51 Madison Avenue
22nd Floor
New York, NY 10010
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 2 of 36



DENISE COTE, District Judge:

     In June 2019, plaintiff JN Contemporary Art LLC (“JN”) and

defendant Phillips Auctioneers LLC (“Phillips”) entered into two

agreements governing the auctioning of two paintings:          one by

artist Rudolf Stingel (“Stingel Painting”) and another by artist

Jean-Michel Basquiat (“Basquiat Painting”).        While the Basquiat

Painting was sold at a public auction the same day the parties

executed those agreements, the Stingel Painting was to be

auctioned at an auction then scheduled to occur in New York in

May 2020.

     After the COVID-19 pandemic swept through New York in the

Spring of 2020, Phillips terminated the agreement to auction the

Stingel Painting and refused to pay JN the minimum price it was

guaranteed in connection with the auction.        JN now seeks an

order compelling Phillips to auction the Stingel Painting and

pay it in accordance with the terms of the parties’ agreement.

Phillips has moved for dismissal of this action.         For the

following reasons, the action is dismissed.


                               Background

     The following facts are taken from the Second Amended

Complaint (“SAC”) and documents integral to it or incorporated




                                    2
        Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 3 of 36



by reference. 1    JN buys, sells, and exhibits works of art.

Phillips is an art auction house that takes works of art on

consignment for public or private auction.

     In 2019, JN owned the Stingel Painting and Phillips or its

principal owned the Basquiat Painting.         JN agreed to place a bid

at a June 2019 auction for the Basquiat Painting and to consign

the Stingel Painting to Phillips for auction in New York in May

2020.    The agreement was recorded in two June 27, 2019

contracts, which will be referred to as the Basquiat Agreement

and the Stingel Agreement.

     Broadly, the Basquiat Agreement obligated JN to place a bid

on the Basquiat Painting at Phillips’ 20th Century &

Contemporary Art Evening Sale in London on June 27, 2019.                It

was executed “[c]onditional upon” JN’s execution of the Stingel

Agreement and “conditional upon the [Basquiat Painting] being

offered for sale with a commitment by Phillips to pay the Seller

a Guaranteed Minimum” of GBP £3,000,000.          JN agreed to place an

“Irrevocable Bid” of GBP £3,000,000 for the Basquiat Painting at

the auction.      In consideration for JN’s irrevocable bid,




1 The SAC contains a number of conclusions and legal arguments.
Unlike the factual allegations, those portions of the SAC are
not afforded the presumption of truth. See Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted) (“[O]n a
motion to dismiss, courts are not bound to accept as true a
legal conclusion couched as a factual allegation.”).

                                      3
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 4 of 36



Phillips would pay JN a “Financing Fee” of 20% of the purchase

amount above GBP £3,000,000, which was referred to as the

overage, if JN or an unrelated third party purchased the

Basquiat Painting at a price “exceeding GBP [£]3,000,000.”

     At the June 2019 London auction, JN placed its bid and an

unrelated third-party bidder purchased the Basquiat Painting at

the auction for GBP £3,200,000 plus additional fees.          There is

no allegation that Phillips has not paid JN the Financing Fee

described in the Basquiat Agreement.

     The Stingel Agreement is identified in its preamble as a

Consignment Agreement, with JN listed as the Consignor, the sale

date identified as “May 2020,” and the Phillips Department

listed as “20th Century & Contemporary Art-NY”.         The Special

Terms listed in the preamble are a Guaranteed Minimum of “USD

$5,000,000,” subject to the terms of the agreement.

     The Stingel Agreement provided that the Stingel Painting

“shall be offered for sale in New York in our major spring 2020

evening auction of 20th Century & Contemporary Act currently

scheduled for May 2020” (“New York Auction”).        JN was not

permitted to bid on the painting.       If the painting were not sold

at the auction, Phillips would announce that “it has been

‘passed,’ ‘withdrawn’ ‘returned to owner’ or ‘bought-in.’”




                                    4
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 5 of 36



     “Subject to . . . any applicable withdrawal or termination

provision,” Phillips guaranteed that JN would receive $5 million

(the “Guaranteed Minimum”) from the sale of the Stingel Painting

at the New York Auction.     The Stingel Agreement provided

Phillips with a commission from JN equal to 20% of the amount by

which the final bid price at the auction of the Stingel Painting

exceeded the Guaranteed Minimum, among other things.          Phillips

denied that it was making any “representations or warranties to

[JN] about the actual price at which [the Stingel Painting] will

sell,” and JN “agree[ed] not to rely on pre-sale estimates as a

prediction or guarantee of the value of a Lot or the price at

which it will be sold.”

     The agreement permitted Phillips to withdraw the painting

from the auction “at any time before sale if in our sole

judgment after consultation with you . . . just cause exists.”

In that event, Phillips’ “obligation to make payment of the

Guaranteed Minimum shall be null and void”.        JN was not,

however, permitted to withdraw the Stingel Painting “from sale

after the date of the Agreement for any reason.”

     The Stingel Agreement references the schedule of the New

York Auction in three additional places.        If the Stingel

Painting was damaged prior to the New York Auction, the

Guaranteed Minimum “shall be null and void” and JN could “decide



                                    5
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 6 of 36



whether to withdraw the [Stingel Painting] or to include

[Stingel Painting] in the next appropriate auction after

restoration has been completed with mutually agreed revised pre-

sale estimates and terms of sale.”

     The agreement also permitted Phillips to change the auction

date “to a later date than May 2020” with JN’s prior written

consent.   After explaining that the New York Auction at which

the Stingel Painting would be offered for sale was currently

scheduled for May 2020, it added that Phillips had

     the sole right in our reasonable discretion, and as we
     deem appropriate: (i) to select, change or reschedule
     the place, date and time for the auction but any
     change to a later date than May 2020 would be subject
     to [JN’s] prior written consent.

     Finally, Paragraph 12(a) 2 of the Stingel Agreement set forth

a termination provision (the “Termination Provision”).          It

stated:

     In the event that the auction is postponed for
     circumstances beyond our or your reasonable control,
     including, without limitation, as a result of natural
     disaster, fire, flood, general strike, war, armed conflict,
     terrorist attack or nuclear or chemical contamination, we
     may terminate this Agreement with immediate effect. In
     such event, our obligation to make payment of the
     Guaranteed Minimum shall be null and void and we shall have
     no other liability to you.


2 The Stingel Agreement misnumbered the paragraph regarding
termination rights as a second Paragraph 12. This Opinion
follows the convention in the pleadings and memoranda and refers
to that provision as “Paragraph 12(a).”


                                    6
        Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 7 of 36



(Emphasis supplied.) 3

       The Stingel Agreement contains a choice of law clause.            The

parties agreed that the agreement would be governed by New York

law.    Like the Basquiat Agreement, the Stingel Agreement

contained an integration clause.

       On December 27, 2019, and using the Stingel Painting and

another work as collateral, JN obtained a $5 million loan from

Muses Funding I LLC (“Muses”).        In connection with that

agreement, JN, Phillips, and Muses executed a Security Amendment

to the Stingel Agreement.       The Security Amendment granted Muses

a first-priority lien on the Stingel Painting.           Also under the

Security Amendment, Phillips agreed to pay Muses the Guaranteed

Minimum and net sale proceeds from the auction of the Stingel

Painting.    Like the Stingel Agreement, the Security Amendment

acknowledged that the Stingel Painting was to be offered for

sale “during the 20th Century & Contemporary Art–NY Auction to

be held by Phillips in New York in May 2020 (‘Auction’).”

       In March 2020, as the ferocity of the COVID-19 pandemic

became more apparent in New York, Governor Andrew Cuomo declared


3 The parties struck out a separate paragraph in the termination
provision of the Stingel Agreement. That stricken paragraph
allowed Phillips to terminate the agreement in the event the US
dollar substantially depreciated, the New York or London Stock
Exchanges suspended trading, or auctions of similar items had
sales prices substantially below their estimates within three
months preceding the auction.

                                      7
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 8 of 36



a State Disaster Emergency and issued a series of executive

orders restricting and eventually barring all non-essential

business activities until June 2020.       On March 14, Phillips

announced a postponement of auctions.       The announcement on its

website was entitled “Auction Update: Temporary Closures &

Postponements” stating:

     As more of our community of staff, clients and
     partners becomes affected by the spread of the
     Coronavirus, we have decided to postpone all of our
     sales and events in the Americas, Europe and Asia. . .
     . Our upcoming 20th Century & Contemporary Art sales
     in New York will be held the week of 22 June 2020,
     consolidating the New York and London sales into one
     week of auctions.

In the months that followed the announcement, representatives of

Phillips told JN that they would honor their contractual

commitments with consigners.      On May 26, Phillips raised the

possibility of offering the Stingel Painting at auction in

November 2020.   In connection with that possibility, the parties

discussed potential payment and interest terms.

     On June 1, however, the owner of Phillips sent JN’s

principal an electronic message of an unsigned copy of a letter

dated May 31, 2020 terminating the Stingel Agreement (the

“Termination Letter”).     Phillips mailed a signed copy of the

Termination Letter on June 2, and JN received it on June 4. 4


4 Paragraph 17(d) of the Stingel Agreement states, in relevant
part: “Notices shall be deemed to have been given five (5)

                                    8
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 9 of 36



     The Termination Letter provides, in relevant part:

     As you are well aware, due to the COVID-19 pandemic,
     since mid-March 2020 the New York State and New York
     City governments placed severe restrictions upon all
     non-essential business activities. . . .

     Due to these circumstances and the continuing
     government orders, we have been prevented from holding
     the Auction and have had no choice but to postpone the
     Auction beyond its planned May 2020 date.

     We are hereby giving you notice with immediate effect
     that: (1) Phillips is invoking its right to terminate
     the [Stingel Agreement]; (2) Phillips’ obligation to
     make payment of the Guaranteed Minimum to you for the
     Property is null and void; and (3) Phillips shall have
     no liability to you for such actions that [are]
     required under applicable governing law.

     Our rights to act are as mutually agreed by you and us
     and are clearly set out in paragraph 12 of the
     [Stingel Agreement] . . . .

(Emphasis supplied.)

     JN alleges that Phillips terminated the Stingel Agreement

because it determined that the market for the Stingel Painting

had weakened such that Phillips would lose money on the sale

after paying JN the Guaranteed Minimum.       JN also asserts that,

by the time Phillips sent the Termination Letter, Phillips had

already rescheduled the New York Auction to occur on July 2, but

did not advise JN of the rescheduling.




calendar days after mailing to the address referred to above or
within one (1) business day of delivery by hand, email, or
facsimile.”

                                    9
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 10 of 36



     On July 2, Phillips held a virtual auction entitled “20TH

CENTURY AND CONTEMPORARY ART EVENING SALE NEW YORK AUCTION” (the

“Virtual Auction”).    Phillips streamed the Virtual Auction from

London, but participants could place bids on the featured

artwork remotely.

Procedural History

     JN filed this lawsuit on June 8, 2020.        On the same day, JN

moved for a preliminary injunction and temporary restraining

order compelling Phillips to offer the Stingel Painting at its

next auction.   JN filed a first amended complaint (“FAC”) on

June 23.   An Opinion of July 15 denied JN’s request for a

temporary restraining order.     JN Contemporary Art LLC v.

Phillips Auctioneers LLC, --- F.Supp.3d ---, 2020 WL 4014985, at

*1 (S.D.N.Y. July 15, 2020). 5

     After Phillips moved for dismissal of the FAC, JN filed the

SAC on July 31.     It asserts seven causes of action.      It brings a

breach of contract claim under the Stingel Agreement for

Phillips’ failure to obtain JN’s written consent to reschedule

the New York Auction to a date after May 2020; for Phillips’

“unlawful termination” of that contract; and for Phillips’

refusal to offer the Stingel Painting at the New York Auction




5 JN withdrew its request for preliminary injunctive relief
following the ruling on the temporary restraining order.

                                   10
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 11 of 36



and pay JN the Guaranteed Minimum under the terms of the Stingel

Agreement.    JN claims that Phillips’ breaches of the Stingel

Agreement also breached the Basquiat Agreement.        As a fifth

cause of action, JN claims that Phillips violated the implied

covenant of good faith and fair dealing by leading JN to believe

that Phillips would offer the Stingel Painting at the New York

Auction only to terminate the contract, thereby making it

“impossible” for JN to consign the Stingel Painting to another

auction house.    JN asserts that Phillips also violated the

implied covenant by only cancelling its consignment agreement

with JN, while proceeding to auction other pieces that were

consigned for the New York Auction.       JN brings a sixth cause of

action under the doctrine of equitable estoppel, pleading that

Phillips was estopped from terminating the Stingel Agreement

because it indicated to JN that it would include the Stingel

Painting in the New York Auction.       Finally, JN claims that

Phillips breached its fiduciary duty to JN by acting for its own

financial interests in declining to auction the Stingel

Painting.    For each of these claims, JN seeks an order

compelling Phillips to offer the Stingel Painting at its next

auction of contemporary art and comply with the payment

provisions in the Stingel Agreement, including the Guaranteed




                                   11
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 12 of 36



Minimum.    In the alternative, JN seeks compensatory damages of

at least $7 million and punitive damages of $10 million.

     Phillips filed this motion to dismiss on August 28.          It was

fully submitted on October 2.


                              Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).          “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange County, 925 F.3d 73, 81 (2d Cir. 2019)

(citation omitted).    “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”    Empire Merchants, LLC v. Reliable Churchill LLLP, 902

F.3d 132, 139 (2d Cir. 2018).     The plaintiff must plead enough

facts to “nudge[] [its] claims across the line from conceivable

to plausible.”    Bell Atlantic, 550 U.S. at 570.

     When a party moves under Rule 12(b)(6), Fed. R. Civ. P., to

dismiss for failure to state a claim upon which relief can be

granted a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all


                                   12
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 13 of 36



reasonable inferences in the plaintiff’s favor.”        Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018) (citation omitted).       “A complaint is . . .

deemed to include any written instrument attached to it as an

exhibit, materials incorporated in it by reference, and

documents that, although not incorporated by reference, are

‘integral’ to the complaint.”     Sierra Club v. Con-Strux, LLC,

911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).         The Basquiat

and Stingel Agreements are integral to the SAC.

     A court may take judicial notice of “relevant matters of

public record.”   Giraldo v. Kessler, 694 F.3d 161, 163 (2d Cir.

2012); see also Rule 201(b), Fed. R. Civ. P. (permitting

judicial notice of facts “not subject to reasonable dispute”).

Throughout this Opinion, the Court takes notice of state and

federal official proclamations and actions related to the COVID-

19 pandemic.

I.   Breach of the Stingel Agreement

     “To state a claim for breach of contract under New York

law, the complaint must allege: (i) the formation of a contract

between the parties; (ii) performance by the plaintiff; (iii)

failure of defendant to perform; and (iv) damages.”         Nick’s

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d

Cir. 2017) (citation omitted).     Under New York law, “a



                                   13
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 14 of 36



fundamental objective of contract interpretation is to give

effect to the expressed intention of the parties.”         In re MPM

Silicones, 874 F.3d 787, 795 (2d Cir. 2017).        If the intent of

the parties is clear from the four corners of a contract, its

interpretation is a matter of law for the court.        Am. Home

Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d

313, 316 (2d Cir. 2006).

     “The initial inquiry is whether the contractual language,

without reference to sources outside the text of the contract,

is ambiguous.”   In re MPM Silicones, 874 F.3d at 795.

     An ambiguity exists where the terms of the contract
     could suggest more than one meaning when viewed
     objectively by a reasonably intelligent person who has
     examined the context of the entire integrated
     agreement and who is cognizant of the customs,
     practices, usages, and terminology as generally
     understood in the particular trade or business.

Law Debenture Tr. Co. of New York v. Maverick Tube Corp., 595

F.3d 458, 466 (2d Cir. 2010) (citation omitted).        By contrast, a

contract is unambiguous if its “language has a definite and

precise meaning about which there is no reasonable basis for a

difference of opinion.”    Keiler v. Harlequin Enters. Ltd., 751

F.3d 64, 69 (2d Cir. 2014).

     “If a contract is clear, courts must take care not to alter

or go beyond the express terms of the agreement, or to impose

obligations on the parties that are not mandated by the



                                   14
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 15 of 36



unambiguous terms of the agreement itself.”        Torres v. Walker,

356 F.3d 238, 245 (2d Cir. 2004) (citation omitted).         In

interpreting contracts, “words should be given the meanings

ordinarily ascribed to them and absurd results should be

avoided.”   Mastrovincenzo v. City of New York, 435 F.3d 78, 104

(2d Cir. 2006) (citation omitted).      Additionally, “[a]n

interpretation of a contract that has the effect of rendering at

least one clause superfluous or meaningless is not preferred and

will be avoided if possible.”     LaSalle Bank Nat. Ass’n v. Nomura

Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (citation

omitted).   “[W]here a conclusory allegation in the complaint is

contradicted by a document attached to the complaint, the

document controls and the allegation is not accepted as true.”

Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 147 (2d

Cir. 2011).   When multiple contracts are at issue, “all writings

which form part of a single transaction and are designed to

effectuate the same purpose must be read together, even [if]

they were executed on different dates and were not all between

the same parties.”   TVT Records v. Island Def Jam Music Group,

412 F.3d 82, 89 (2d Cir. 2005) (citation omitted).

     “Force majeure clauses are to be interpreted in accord with

their purpose, which is to limit damages in a case where the

reasonable expectation of the parties and the performance of the



                                   15
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 16 of 36



contract have been frustrated by circumstances beyond the

control of the parties.”    Constellation Energy Servs. of New

York, Inc. v. New Water St. Corp., 46 N.Y.S.3d 25, 27 (1st Dep’t

2017) (citation omitted).     Therefore, “when the parties have

themselves defined the contours of force majeure in their

agreement, those contours dictate the application, effect, and

scope of force majeure.”    Id. (citation omitted).       Although

force majeure clauses “are not to be given expansive meaning,”

they nevertheless encompass “things of the same kind or nature

as the particular matters mentioned.”       Kel Kim Corp. v. Cent.

Markets, Inc., 70 N.Y.2d 900, 902-03 (1987).

     “Where a contract does not specify a date or time for

performance, New York law implies a reasonable time period.”

Guilbert v. Gardner, 480 F.3d 140, 149 (2d Cir. 2007).         The New

York Court of Appeals has applied this principle to contracts

that grant a party the right to terminate the agreement but do

not specify a time by which the party must provide notice of the

termination, holding that “the law implies a reasonable time” as

determined by the particular circumstances.        Savasta v. 470

Newport Assocs., 82 N.Y.2d 763, 765 (1993); see also, e.g.,

Tendler v. Lazar, 529 N.Y.S.2d 583, 585 (2d Dep’t 1988) (no duty

to exercise a contractual right immediately where the contract

did not include such a requirement).



                                   16
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 17 of 36



     Phillips moves for dismissal of the breach of contract

claims related to the Stingel Agreement.       All of these claims

rest on JN’s assertion that Phillips breached that agreement by

terminating it without cause.     Because the Termination Provision

allowed Phillips to terminate the Stingel Agreement, Phillips’

motion is granted.

     The Stingel Agreement required Phillips to auction the

Stingel Painting at a specific New York Auction scheduled to be

held in May of 2020.    As the SAC itself admits, this is an

auction recognized in the industry as regularly held by

Phillips.    The SAC describes Phillips’ “evening auction sales of

contemporary works of art” as taking place “twice annually.” 6

Further, the parties agreed that auctioning the painting for

sale at any time after May 2020 would require JN’s written

consent.    The Termination Provision itself was focused on the

postponement of that scheduled auction.       It allowed Phillips to

void the agreement “[i]n the event that the auction [wa]s

postponed for circumstances beyond [the parties’] reasonable

control.”    (Emphasis supplied.)




6 Plaintiff’s proposed Order to Show Cause for Preliminary
Injunction and Temporary Restraining Order likewise defined the
term “Evening Auction” as Phillips’ “major evening auction sales
of contemporary works of art which take place bi-annually in May
and November.”

                                    17
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 18 of 36



     Read singly or together, the terms of the Stingel Agreement

dictate that the Stingel Painting be offered at a specific

location and time: Phillips’ evening auction of contemporary art

in New York in May 2020.     Phillips’ postponement of that auction

-- except for a postponement due to events beyond the parties’

control -- would constitute a material change to the agreement

requiring JN’s written consent.

     The COVID-19 pandemic and the attendant government-imposed

restrictions on business operations permitted Phillips to invoke

the Termination Provision.      The pandemic and the regulations

that accompanied it fall squarely under the ambit of Paragraph

12(a)’s force majeure clause.      That clause is triggered when the

auction “is postponed for circumstances beyond our or your

reasonable control.”

     Paragraph 12(a) also provides examples of circumstances

beyond the parties’ reasonable control.        Those circumstances

include “without limitation” a “natural disaster.”          It cannot be

seriously disputed that the COVID-19 pandemic is a natural

disaster. 7   One need look no further than the common meaning of


7 Although neither the New York Court of Appeals nor the Second
Circuit Court of Appeals has yet addressed whether the COVID-19
pandemic should be classified as a natural disaster, the Second
Circuit has identified “disease” as an example of a natural
disaster. Badgley v. Varelas, 729 F.2d 894, 902 (2d Cir. 1984).
Other courts have already determined that the COVID-19 pandemic
qualifies as a natural disaster, as that term is defined by

                                    18
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 19 of 36



the words natural disaster.      Black’s Law Dictionary defines

“natural” as “[b]rought about by nature as opposed to artificial

means,” and “disaster” as “[a] calamity; a catastrophic

emergency.”      Natural, Disaster, Black’s Law Dictionary (11th ed.

2019).   The Oxford English Dictionary likewise defines a

“natural disaster” as “[a] natural event that causes great

damage or loss of life such as a flood, earthquake, or

hurricane.” 8    By any measure, the COVID-19 pandemic fits those

definitions.

     Moreover, a pandemic requiring the cessation of normal

business activity is the type of “circumstance” beyond the

parties’ control that was envisioned by the Termination

Provision.      The exemplar events listed in Paragraph 12(a)

include not only environmental calamities events such as floods

or fires, but also widespread social and economic disruptions




statute. See, e.g., Pennsylvania Democratic Party v. Boockvar,
238 A.3d 345, 370 (Pa. 2020) (“We have no hesitation in
concluding that the ongoing COVID-19 pandemic equates to a
natural disaster.”); Friends of Danny DeVito v. Wolf, 227 A.3d
872, 889 (Pa. 2020).

8 “[I]t is common practice for the courts of [New York] State to
refer to the dictionary to determine the plain and ordinary
meaning of words to a contract.” 10 Ellicott Square Court Corp.
v. Mountain Valley Indem. Co., 634 F.3d 112, 119 (2d Cir. 2011)
(citation omitted).


                                    19
        Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 20 of 36



such as “general strike[s],” “war,” “chemical contamination,”

and “terrorist attack.”

     The relevant government proclamations buttress this

conclusion.     Governor Cuomo’s Executive Orders declared a “State

disaster emergency.”       And, on March 20, the Federal Emergency

Management Agency issued a “major disaster declaration” under

the Robert T. Stafford Disaster Relief and Emergency Assistance

Act, 42 U.S.C. 5121 et seq., due to the COVID-19 outbreak in New

York.    See FEMA, DR-448-NY, Initial Notice (March 20, 2020),

https://www.fema.gov/disaster-federal-register-notice/dr-4480-

ny-initial-notice.

     A properly invoked Termination Provision ended Phillips’

obligations to JN.      Phillips was no longer required to offer the

Stingel Painting at a subsequent auction or to pay JN the

Guaranteed Minimum.       It therefore did not breach the Stingel

Agreement when it failed to auction the Stingel Painting at the

Virtual Auction in July.       Nor was Phillips in breach for failing

to obtain JN’s written consent to conduct the New York Auction

on a date after May 2020.        That consent requirement is only

triggered by Phillips’ discretionary rescheduling of the New

York Auction. 9


9 JN argues without elaboration that the termination pursuant to
the force majeure clause was somehow defective because JN did
not receive formal notice of that termination until June 2020.

                                      20
       Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 21 of 36



       In opposition to this motion to dismiss, JN first argues

that the New York Auction could have -- and did -- take place in

July 2020 when the Virtual Auction was conducted from London.

The reference in the Stingel Agreement to an auction in New

York, JN argues, is consistent with an auction held over an

internet livestream.      As for the date of the auction, JN submits

that the description of the New York Auction in the Stingel

Agreement as “currently scheduled for May 2020” means that the

May 2020 date was provisional.       JN observes that the auction

date could be moved, pursuant to the agreement’s terms, to a

date beyond May 2020 at JN’s discretion in the event that the

Stingel Painting was damaged.

       These arguments fail.     The Stingel Agreement required

Phillips to offer the painting for sale at an identified,

regularly held, established auction for works of contemporary

art.    This was the Phillips’ New York Auction of 20th Century &

Contemporary Art scheduled for May 2020.         Its refusal or failure

to do so would have been a breach of the parties’ contract,

unless excused by the contract’s terms.         Phillips did not have

the unilateral right to offer the Stingel Painting at an



But Paragraph 12(a) imposes no form or timing for this notice.
The SAC does not plausibly plead that the delivery of the formal
notice was unreasonably delayed given Phillips’ March notice
that the New York Auction had to be postponed because of the
pandemic.

                                     21
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 22 of 36



internet auction or to postpone the auction of the painting

beyond the time of New York Auction.       JN’s position overlooks a

number of contract terms.      As but one example, JN does not

explain why the Stingel Agreement required Phillips to obtain

JN’s consent to move the auction of the painting to a date

beyond May 2020 if the inclusion of the painting in that

identified auction was not a material term of the Stingel

Agreement. 10   Once the New York Auction was postponed for

circumstances beyond Phillips’ control, Phillips was entitled to

terminate the consignment agreement.

     JN emphasizes the principle of ejusdem generis to argue

that a pandemic and the governmental restrictions enacted in

response to a pandemic are not similar enough to the other

circumstances outside of the parties’ control that are listed in

the Termination Provision.      Ejusdem generis is an interpretive

guide according to which “the meaning of a word in a series of

words is determined by the company it keeps.”         242-44 E. 77th

St., LLC v. Greater New York Mut. Ins. Co., 815 N.Y.S.2d 507,

510 (1st Dep’t 2006) (citation omitted).




10The SAC asserts that the New York Auction was not “postponed,”
but was simply “rescheduled.” The SAC offers no evidentiary
support for this semantic choice. It does not, for instance,
identify any date on which Phillips has held or will hold a
physical auction in New York of 20th Century & Contemporary Art.

                                    22
        Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 23 of 36



       JN’s argument on this point is unpersuasive.          As already

explained, the pandemic fits within the general definition in

the Termination Provision of a circumstance in which a

postponement allows termination of the agreement:            a

circumstance beyond the parties’ reasonable control.             The

Provision then explains that such circumstances include “without

limitation” a natural disaster and other events.           It is also a

principle of construction that the inclusion of listed items

cannot narrow the general definition, in particular when the

contract indicates that the listed items are not given to limit

the definition.      See Israel v. Chabra, 537 F.3d 86, 99-100 (2d

Cir. 2008).

       In any event, as already explained, the COVID-19 pandemic

is fairly described as a “natural disaster”.           It is a worldwide

public health crisis that has taken untold lives and upended the

world economy.

       JN next argues that the reference in two Phillips’ auction

calendars to a “New York auction” shows that Phillips planned to

hold the New York Auction in June and then did conduct that

auction as the Virtual Auction in July. 11         The first calendar

accompanied the March 14 announcement that Phillips was

postponing all auctions.       In the March 14 auction calendar,


11   The calendars are attached to the SAC.

                                      23
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 24 of 36



Phillips advised that its “London and New York 20th Century &

Contemporary Art Evening Sales [would] be consolidated into one

New York auction” to be held on June 24-25.        A subsequent

undated auction calendar stated that the London and New York

20th Century & Contemporary Art would be held on July 2 -- i.e.,

the Virtual Auction.

     As an initial matter, the reference in these calendars to

the Virtual Auction as a “New York auction” is evidence

extrinsic to the parties’ agreement.      Consequently, this

evidence cannot manufacture an ambiguity in an unambiguous

contract.   JA Apparel Corp. v. Abboud, 568 F.3d 390, 397 (2d

Cir. 2009).   The relevant inquiry is what the parties understood

the Stingel Agreement to mean when they executed the agreement,

not how Phillips chose to continue its operations after the

pandemic disrupted its normal business activities.         See

Momberger v. Momberger, 948 N.Y.S.2d 713, 715 (3d Dep’t 2012).

Phillips’ terminology in calendars scheduling and promoting the

Virtual Auction did not amend the Stingel Agreement or alter its

right to invoke the Termination Provision.

     Next, apparently conceding (as it must) that Phillips could

not have held an in-person auction in New York during May 2020,

JN asserts that the Stingel Agreement required Phillips to

exhaust all efforts to perform under the Stingel Agreement



                                   24
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 25 of 36



before invoking Paragraph 12(a)’s force majeure clause.          JN’s

argument is not supported by the terms of the parties’ agreement

or by the law.   The parties did not contract for an online

auction conducted in July from London.        Nor is a party to a

contract required to undertake alternative performance before

invoking a force majeure clause.        See Harriscom Svenska, AB v.

Harris Corp., 3 F.3d 576, 580 (2d Cir. 1993) (applying New York

Law); Babcock & Wilcox Co. v. Allied-Gen. Nuclear Servs., 555

N.Y.S.2d 313, 314 (1st Dep’t 1990). 12

     JN claims throughout its memorandum of law that Phillips’

decision to invoke the force majeure clause was “pretextual.”

If Phillips was entitled to exercise its contractual right to

terminate the Stingel Agreement, its motives for doing so are

irrelevant.   See SATCOM Int’l Grp. PLC v. ORBCOMM Int’l

Partners, L.P., 2000 WL 729110, at *21 n.15 (S.D.N.Y. June 6,

2000); Newfield v. General Motors Corp., 443 N.Y.S.2d 239, 241

(2d Dep’t 1981).   As significantly, the SAC recognizes that

following the onset of the COVID-19 pandemic Phillips announced

that it would postpone all of its live auctions.




12The authorities on which JN relies are not to the contrary.
They state that a force majeure event must prevent performance
as defined in the parties’ agreement. See, e.g., Phillips
Puerto Rico Core, Inc. v. Tradax Petroleum, Ltd., 782 F.2d 314,
319 (2d Cir. 1985); Macalloy Corp. v. Metallurg, Inc., 728
N.Y.S.2d 14, 14 (1st Dep’t 2001).

                                   25
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 26 of 36



II.   Breach of the Basquiat Agreement

      JN next pleads that Phillips’ breach of the Stingel

Agreement also constituted a breach of the Basquiat Agreement.

The Basquiat Agreement, JN asserts, was conditioned upon

Phillips’ performance of the Stingel Agreement.

      This claim is dismissed for several reasons.         As explained

above, Phillips did not breach the Stingel Agreement; it

exercised its contractual right to terminate the agreement

following a force majeure event.         See N. Shore Bottling Co. v.

C. Schmidt & Sons, 22 N.Y.2d 171, 176 (1968) (explaining that

performance “is simply carrying out the contract by doing what

it requires or permits”).      Because Phillips was entitled to

terminate the Stingel Agreement, JN cannot complain of

nonperformance.

      Moreover, the Basquiat Agreement is silent about Phillips’

obligations pursuant to the Stingel Agreement.         The Basquiat

Agreement required JN to execute the Stingel Agreement and

Phillips to auction the Basquiat Painting and pay the seller of

the Basquiat Painting a guaranteed sum; it did not require

Phillips to auction the Stingel Painting or pay JN the

Guaranteed Minimum.

      In opposition to dismissal, JN argues that the two

agreements were the product of a “trade”:         JN would guarantee



                                    26
       Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 27 of 36



 the sale of the Basquiat Painting in exchange for Phillips

 guaranteeing the sale of the Stingel Painting.         Accepting that

 statement as accurately describing the parties’ motives does not

 enlarge JN’s rights to enforce the contracts as written.

 Indeed, doing so would be inconsistent with the two Agreements’

 integration clauses.

III.   The Implied Covenant of Good Faith and Fair Dealing

       JN also claims that Phillips breached the covenant of good

 faith and fair dealing.     “Under New York law, implicit in every

 contract is a covenant of good faith and fair dealing which

 encompasses any promises that a reasonable promisee would

 understand to be included.”      Spinelli v. Nat’l Football League,

 903 F.3d 185, 205 (2d Cir. 2018) (citation omitted).          The

 implied covenant of good faith and fair dealing includes a

 promise that “neither party to a contract shall do anything that

 has the effect of destroying or injuring the right of the other

 party to receive the fruits of the contract, or to violate the

 party’s presumed intentions or reasonable expectations.”            Id.

 (citation omitted).

       Nevertheless, “under New York law, the implied covenant of

 good faith and fair dealing cannot be used to impose an

 obligation that is inconsistent with express contractual terms.”

 In Touch Concepts, Inc. v. Cellco P’ship, 788 F.3d 98, 102 (2d



                                     27
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 28 of 36



Cir. 2015).   That is, the implied right may not be used to

“defeat[] a right that a party actually bargained for.”

Spinelli, 903 F.3d at 206.     Accordingly, where nonperformance is

excused by a contract’s force majeure provision, the implied

covenant does not require substitute performance.         Harriscom

Svenska, 3 F.3d at 580.    Further, in order to survive a motion

to dismiss, a complaint must supply “specific factual

allegations” of bad faith.     Prospect St. Ventures I, LLC v.

Eclipsys Sols. Corp., 804 N.Y.S.2d 301, 302 (1st Dep’t 2005).

     “[W]hen a complaint alleges both a breach of contract and a

breach of the implied covenant of good faith and fair dealing

based on the same facts, the latter claim should be dismissed as

redundant.”   Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 125 (2d

Cir. 2013).   “[P]arties to an express contract are bound by an

implied duty of good faith, but breach of that duty is merely a

breach of the underlying contract.”      Spinelli, 903 F.3d at 206

(citation omitted).    Dismissal of an implied covenant claim is

therefore appropriate where the cause of action “is premised on

the same conduct that underlies the breach of contract cause of

action and is intrinsically tied to the damages allegedly

resulting from a breach of the contract.”       MBIA Ins. Corp. v.

Merrill Lynch, 916 N.Y.S.2d 54, 55 (1st Dep’t 2011) (citation

omitted).   “[B]ut where . . . there is a dispute over the



                                   28
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 29 of 36



meaning of the contract’s express terms, there is no reason to

bar a plaintiff from pursuing both types of claims in the

alternative.”   Spinelli, 903 F.3d at 206 (citation omitted).

     The SAC does not adequately plead a breach of the implied

covenant.   JN identifies three breaches as the basis for this

claim:   (1) Phillips “schemed” to terminate the Stingel

Agreement for its own financial benefit and not because of the

COVID-19 pandemic; (2) Phillips misrepresented that it was

considering offering the Stingel Painting at a subsequent

auction, “lull[ing]” JN into believing that Phillips would offer

the Stingel Painting for sale, and preventing JN from seeking

its consignment with another auction house; and (3) Phillips

treated the Stingel Painting differently than the other

consigned items that were scheduled to be auctioned at the New

York Auction.

     The first basis of the implied breach -- that Phillips

pretextually cancelled the Stingel Agreement for financial

reasons -- is duplicative of its breach of contract claim.             It

is not distinct from the argument that Phillips had an

obligation to perform under the Stingel Agreement.         Furthermore,

the damages that JN seeks for this claim are identical to those

it seeks for its breach-of-contract claims.        The claim for a




                                   29
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 30 of 36



violation of the implied duty therefore mirrors JN’s breach of

contract claim and is dismissed.

     Because the Termination Provision of the Stingel Agreement

gave Phillips the right to terminate that agreement, JN’s other

two theories of breach must also be dismissed.        It cannot be a

breach of the implied covenant of good faith and fair dealing to

do what a contract explicitly authorizes a party to do.

Therefore, the fact that, before terminating the contract,

Phillips discussed with JN that it was considering moving the

Stingel Painting to a November 2020 auction or that it moved

other consigned items to the Virtual Auction in July do not

constitute breaches of the Stingel Agreement or of the implied

covenant.   Finally, the SAC fails to plead adequately that

Phillips acted in bad faith when it chose to exercise its

contractual right to terminate the Stingel Agreement.

     In opposing this motion, JN first argues that it may

proceed with this claim because material terms of the Stingel

Agreement are in dispute.     As noted above, however, there can be

no reasonable dispute about those terms of the Stingel Agreement

that are material to this action.       JN cannot fashion a breach of

the implied duty claim out of a meritless construction of the

parties’ agreement.




                                   30
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 31 of 36



      Next, JN attempts to craft an entirely different theory of

breach. 13    JN argues that its implied covenant claim survives

because Phillips was under an obligation to notify JN promptly

if Phillips intended to cease performance.        This theory fares no

better.      As of March, JN was on notice that there would be no

New York Auction held in May 2020.       On or about June 1, Phillips

formally terminated the parties’ agreement.         The Stingel

Agreement imposed no duty on Phillips to provide earlier notice

of the termination.

IV.   Breach of Fiduciary Duty

      JN asserts that Phillips breached its fiduciary duty to JN.

Under New York law, the elements of a claim for breach of

fiduciary duty are “(i) the existence of a fiduciary duty; (ii)

a knowing breach of that duty, and (iii) damages resulting

therefrom.”      Spinelli, 903 F.3d at 207 (citation omitted).

Fiduciaries have a duty to act for the benefit of the principal,

subject to the caveat that this duty can be modified by

contract.      See Marc Jancou Fine Art Ltd. v. Sotheby’s, Inc., 967

N.Y.S.2d 649, 649 (1st Dep’t 2013); Reale v. Sotheby’s, Inc.,

718 N.Y.S.2d 37, 38 (1st Dep’t 2000); see also Restatement


13JN was given two opportunities to amend its complaint, one of
which followed the filing of a prior motion to dismiss. It
elected not to include this theory of breach in the SAC.
Although outside the pleadings, the Court will consider this
theory.

                                    31
      Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 32 of 36



(Second) of Agency § 387 (1958) (emphasis supplied) (“Unless

otherwise agreed, an agent is subject to a duty to his principal

to act solely for the benefit of the principal in all matters

connected with his agency.”). 14

     JN’s claim for breach of fiduciary duty is dismissed.

Phillips owed JN a fiduciary duty by virtue of the consignment

relationship.    Accordingly, Phillips owed a duty of loyalty to

JN and was required to conduct the consignment faithfully with

JN’s business interests at the forefront.        The scope of its

duty, however, was modified by the parties’ contract.          That

contract included a force majeure clause which permitted

termination of the parties’ agreement.

     JN complains, in substance, that Phillips terminated the

Stingel Agreement because it believed the market for the Stingel

Painting had deteriorated and used the COVID-19 pandemic as

pretext to do so. 15   Whether Phillips’ conduct violated its


14Other courts in this district have applied this principle to
the consignor-consignee relationship. See, e.g., Mickle v.
Christie’s, Inc., 207 F. Supp. 2d 237, 244 (S.D.N.Y. 2002) (“It
is also elementary agency law doctrine, however, that the legal
duties of an agent may be defined and circumscribed by agreement
between principal and agent.”); Greenwood v. Koven, 880 F. Supp.
186, 194 (S.D.N.Y. 1995) (“Christie’s fiduciary responsibilities
may be modified by agreement.”).

15In this connection, JN alleges (1) that Phillips did not
inform JN that it would pretextually terminated the Stingel
Agreement; (2) that Phillips did not inform JN that it would
terminate the Stingel Agreement because of a perceived weakness

                                    32
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 33 of 36



fiduciary duty to JN, however, depends upon how the Stingel

Agreement shaped that duty.     As already explained, the Stingel

Agreement unambiguously entitled Phillips to terminate the

consignment arrangement following a force majeure event.

     JN argues in opposition to this motion to dismiss that a

dismissal would ignore the “vast scope of the fiduciary duties

[Phillips] owed to plaintiff.”     But again, the scope of those

duties was circumscribed by the parties’ arms-length agreement.

Because JN has not adequately alleged that Phillips failed to

comply with the terms of their agreement, it also has not

alleged that Phillips breached its fiduciary duty.         Phillips’

motive in doing what the parties’ agreement explicitly permitted

it to do is irrelevant.    Therefore, the assertion that Phillips’

decision was motivated by its own financial interest does not

save the breach of fiduciary duty claim.

V.   Equitable Estoppel

     Finally, JN asserts a claim of equitable estoppel.          “The

purpose of equitable estoppel is to preclude a person from

asserting a right after having led another to form the




in the market for the Stingel Painting; (3) that Phillips
treated the Stingel Painting differently than other
consignments; (4) that Phillips’ termination of the contract
depressed the value of the Stingel Painting; (5) that Phillips
acted in its own financial interest; and (6) that Phillips
placed its own interests ahead of JN’s interests.

                                   33
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 34 of 36



reasonable belief that the right would not be asserted, and loss

or prejudice to the other would result if the right were

asserted.”    Shondel J. v. Mark D., 7 N.Y.3d 320, 326 (2006).

     “Under New York law, the elements of equitable estoppel are

with respect to the party estopped: (1) conduct which amounts to

a false representation or concealment of material facts; (2)

intention that such conduct will be acted upon by the other

party; and (3) knowledge of the real facts.”        In re Vebeliunas,

332 F.3d 85, 93–94 (2d Cir. 2003).      “The part[y] asserting

estoppel must show with respect to [it]sel[f]: (1) lack of

knowledge and of the means of knowledge of the true facts; (2)

reliance upon the conduct of the party to be estopped; and (3)

prejudicial changes in [its] positions.”       Id. at 94.    “[I]n the

absence of evidence that a party was misled by another’s conduct

or that the party significantly and justifiably relied on that

conduct to its disadvantage, an essential element of estoppel is

lacking.”    Fundamental Portfolio Advisors, Inc. v. Tocqueville

Asset Mgmt., L.P., 7 N.Y.3d 96, 106–07 (2006) (citation

omitted).

     Equitable estoppel is an “extraordinary remedy.”         Pulver v.

Dougherty, 871 N.Y.S.2d 495, 496 (3d Dep’t 2009); E. Midtown

Plaza Hous. Co. v. City of New York, 631 N.Y.S.2d 38, 38 (1st

Dep’t 1995) (same).    The doctrine should be “invoked sparingly



                                   34
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 35 of 36



and only under exceptional circumstances.”       Luka v. New York

City Transit Auth., 474 N.Y.S.2d 32, 35 (1st Dep’t 1984), aff’d,

63 N.Y.2d 667 (1984).

     JN claims that Phillips is estopped from terminating the

Stingel Agreement on or about June 1, 2020 for the following

reasons.   Phillips told JN in April 2020 that it would “honor

all contractual commitments with consignors,” it used the image

of the Stingel Painting on its website until mid-May, and on May

26, it told JN that it “was considering” moving the auction of

the Stingel Painting to November 2020 and the parties discussed

potential terms related to that move. 16     JN asserts that these

actions prevented JN from negotiating a replacement guarantee

with another auction house and ultimately had a negative impact

on the valuation of the Stingel Painting.

     None of these three acts pleads a misrepresentation or

omission on which JN was entitled to rely.       A general assertion

in April by Phillips that it would abide by all of its contracts

did not eliminate Phillips’ right to exercise its rights under

each of those contracts, including its right to terminate the




16In pleading this claim, JN refers as well to events that
occurred after the contract termination and that cannot
therefore be events on which JN relied. These include the
conduct of the Virtual Auction from London in July and the
assertion that Phillips did not terminate any consignment
agreements it had for other paintings.

                                   35
     Case 1:20-cv-04370-DLC Document 75 Filed 12/16/20 Page 36 of 36



Stingel Agreement.   Nor did the presence of an image of the

Stingel Painting on the Phillips’ website until mid-May

eliminate that right.    At that time, JN was aware that the New

York Auction had been postponed and therefore that the plain

terms of the Stingel Agreement allowed Phillips to terminate the

agreement.   The final assertion relates to the parties’

discussions in late May, which apparently failed, regarding

moving the Stingel Painting to a different auction under

different terms.   Absent from the SAC is any allegation that

Phillips assured JN that it would offer the Stingel Painting at

a rescheduled auction with the Stingel Agreement’s Guaranteed

Minimum in full force and effect.       It bears noting, again, that

JN was on actual notice since March 2020 that the New York

Auction would not be going forward.


                              Conclusion

     Phillips’ August 28 motion to dismiss this action is

granted.   The Clerk of Court is directed to close this case.


Dated:     New York, New York
           December 16, 2020


                                           _________________________
                                                  DENISE COTE
                                         United States District Judge




                                   36
